IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 99-31162
                              (Summary Calendar)



ROBERT N. HOWLE,

                                                   Petitioner-Appellant,

versus

KELLY WARD; WARDEN, WADE
CORRECTIONAL CENTER,

                                                   Respondents-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                            (99-CV-125-C)
                        --------------------
                            July 18, 2000

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant        Robert    N.   Howle,   a    Louisiana   state

prisoner, appeals from the denial of his habeas corpus petition

filed    pursuant   to   28   U.S.C.   §   2254.      Howle    was   granted   a

certificate of appealability by the district court on the issue

whether his Sixth Amendment right to cross-examine a state witness

was violated by the trial court’s rulings.            He has not shown that

he is entitled to relief on that ground.            The testimony about the

witness’s history of alcohol abuse was not necessary to argue that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the witness was unable to perceive events accurately on the night

of   the   shooting.     See   Davis       v.   Alaska,   415   U.S.   308,   318

(1974)(counsel should be allowed to present evidence from which

jurors     could   “appropriately   draw        inferences   relating   to    the

reliability of the witness.”).              Howle has not shown that the

witness’s prior unadjudicated offense of insurance fraud was an

appropriate line of cross-examination. Id. Finally, Howle has not

shown that his attorney was precluded from questioning the witness

about his use of Xanax on the night of the shooting and its effects

on his perceptions.     See Shaw v. Collins, 5 F.3d 128, 132 (5th Cir.

1993)(a habeas petitioner must show that a limitation of cross-

examination affected or influenced the verdict). Consequently, the

district court’s denial of his habeas petition is

AFFIRMED.




                                       2